--------------------------------------------------------------------------------

Exhibit 10.3
 
Option No. V01230




Vascular Solutions, Inc.


Non-Qualified Stock Option Agreement


This Option Agreement, made April 22, 2011 between Vascular Solutions, Inc., a
Minnesota corporation (the "Company") and John Erb ("Optionee").


The Company has adopted the Vascular Solutions, Inc. Stock Option and Stock
Award Plan (the "Plan") which permits issuance of stock options for the purchase
of shares of Common Stock, $.01 par value, of the Company, and the Company has
taken all necessary actions to grant the following option pursuant and subject
to the terms of the Plan, as follows:


1.           The Company grants as of the date of this Agreement, as a matter of
separate agreement and not in lieu of salary or other compensation for services
rendered, the right and option (hereinafter called the "Option") to purchase all
or any part of an aggregate of 20,000 shares of Common Stock, $.01 par value, at
the option price of $11.72 per share on the terms and conditions herein set
forth and subject to all provisions of the Plan.  It is understood and agreed
that the option price is not less than the per share fair market value of such
shares on the date this Option was granted.  The Company intends that this
Option shall not qualify as an incentive stock option governed by the provisions
of Section 422 of the Internal Revenue Code of 1986, as amended (the "Code").  A
copy of the Plan will be furnished upon request of the Optionee.


2.           This Option shall in all events terminate at the close of business
April 22, 2021 (the "Termination Date"), or such shorter period as is prescribed
herein, and, further, may be exercised during the option period only as follows:



On or after May 22, 2011
4%
On or after June 22, 2011
2%
On or after the 22nd day of each succeeding month
2%



Such installments shall cumulate and, if in any period the full amount
purchasable in such period is not purchased, the shares not purchased shall be
purchasable in any subsequent period during the term of this Option.  The
Optionee shall not have any of the rights of a shareholder with respect to the
Common Stock subject to this Option until such shares shall be issued to the
Optionee upon the due exercise of this Option.


Notwithstanding the vesting schedule above, the entire Option shall become
immediately exercisable upon a Change in Control (as defined below) of the
Company and shall terminate if not exercised 30 days following the date of a
Change in Control of the Company.  The Company shall notify the Optionee in
writing of the acceleration within 10 days of the Change in Control.

 
 

--------------------------------------------------------------------------------

 

(a)  A "Change in Control" shall mean:


 
(A)
A change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), whether or not
the Company is then subject to such reporting requirement;



 
(B)
Any "person" (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) (other than any employee benefit plan of the Company or any entity which
reports beneficial ownership of the Company’s outstanding securities on Schedule
13G pursuant to Rule 13d-1 under the Exchange Act) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company's then outstanding securities;



 
(C)
The Continuing Directors (as defined below) cease to constitute a majority of
the Company's Board of Directors; provided that such change is the direct or
indirect result of a proxy fight and contested election or elections for
positions on the Board of Directors;



(D)  
The shareholders of the Company approve: (1) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Company stock would be converted into cash,
securities, or other property, other than a merger of the Company in which
shareholders immediately prior to the merger have the same proportionate
ownership of stock of the surviving corporation immediately after the merger;
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; or (3) any plan of liquidation or dissolution of the Company; or



(E)  
The majority of the Continuing Directors (as defined below) determine in their
sole and absolute discretion that there has been a Change in Control of the
Company.



(b)
"Continuing Director" shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined herein) or an Affiliate or
Associate (as defined herein) of an Acquiring Person, or a representative of an
Acquiring Person or any such Affiliate or Associate, and who:


 
 

--------------------------------------------------------------------------------

 



 
(A)
was a member of the Board of Directors on the date of this Agreement as first
written above; or



 
(B)
subsequently becomes a member of the Board of Directors, if such person's
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors.  For purposes
of this Section, "Acquiring Person" shall mean any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) who or which, together
with all Affiliates and Associates of such person, is the "beneficial owner" (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities,
but shall not include the Company, any subsidiary of the Company, or any
employee benefit plan of the Company, or of any subsidiary of the Company, or
any entity holding shares of common stock organized, appointed, or established
for, or pursuant to the terms of, any such plan; and "Affiliate" and "Associate"
shall have the respective meanings described to such terms in Rule 12b-2
promulgated under the Exchange Act.



3.           This Option shall terminate and may no longer be exercised if the
Optionee ceases to serve as a director or consultant to the Company or its
subsidiaries for any reason, except that:


 
(a)  In the event that the Optionee shall cease to serve as a director or
consultant to the Company or its subsidiaries, if any, for any reason other than
the Optionee's gross and willful misconduct or death or disability, the Optionee
shall have the right to exercise this Option at any time within three months
after such termination of services to the extent of the full number of shares
the Optionee was entitled to purchase under this Option on the date of
termination;



 
(b)  In the event that the Optionee shall cease to serve as a director or
consultant to the Company or its subsidiaries, if any, by reason of the
Optionee's gross and willful misconduct during the course of services, including
but not limited to wrongful appropriation of funds of the Company or the
commission of a gross misdemeanor or felony, this Option shall be terminated as
of the date of the misconduct; and


 
 

--------------------------------------------------------------------------------

 

 
(c)  In the event that the Optionee shall die while serving as a director or
consultant  to the Company or any subsidiary or within three (3) months after
termination of services for any reason other than gross and willful misconduct,
or become disabled (within the meaning of Section 22(e)(3) of the Code) while
serving as a director or consultant  to the Company or a subsidiary, if any, and
the Optionee shall not have fully exercised this Option, this Option may be
exercised at any time within twelve months after the Optionee's death or such
disability by the personal representatives, administrators, or, if applicable,
guardian of the Optionee or by any person or persons to whom this Option is
transferred by will or the applicable laws of descent and distribution to the
extent of the full number of shares the Optionee was entitled to purchase under
this Option on the date of death, disability or termination of services, if
earlier; provided, however, that this Option may not be exercised to any extent
by anyone after the Termination Date.



4.           The exercise of this Option is contingent upon receipt from the
Optionee (or other person exercising this Option pursuant to subsection (c) of
Section 3 above) of a representation that, at the time of such exercise, it is
the Optionee's then intention to acquire the shares being purchased for
investment and not with a view to distribution thereof; provided however, that
the receipt of this representation shall not be required upon exercise of this
Option in the event that, at the time of such exercise, the shares subject to
this Option shall have been and shall continue to be registered under the
Securities Act of 1933, as amended.  The certificates for shares so issued for
investment may be restricted by the Company as to transfer unless such shares
are first registered under the Securities Act of 1933 or the Company receives
advice of counsel satisfactory to it that registration under such Act is not
required.


This Option shall not be exercisable until and unless:  (i) the Shares
underlying this Option have been registered under the Securities Act of 1933 and
applicable state securities laws, or (ii) upon determination of the Board of
Directors of the Company that the shares can be issued to the Optionee upon
exercise in compliance with an available exemption from registration under
applicable federal and state securities laws.


5.           Subject to the foregoing, this Option may be exercised in whole or
in part from time to time by serving written notice of exercise on the Company
at its principal office, accompanied by payment of the purchase price.  Payment
of the purchase price shall be made by certified or bank cashier's check payable
to the Company, or by tender of shares of the Company's Common Stock, previously
owned by the Optionee for at least six months, having a fair market value on the
date of exercise equal to the exercise price of this Option, or a combination of
cash and shares equal to such exercise price.


6.           This Agreement shall not confer on the Optionee any right with
respect to continuance of any relationship with the Company or any subsidiary of
the Company, nor will it interfere in any way with the right of the Company to
terminate such consulting services or relationship at any time.  Neither the
Optionee nor the Optionee's legal representative, legatees or distributees, as
the case may be, will be or will be deemed to be the holder of any shares
subject to this Option unless and until this Option has been exercised and the
purchase price of the shares purchased has been paid.

 
 

--------------------------------------------------------------------------------

 

7.           This Option may not be transferred, except by will or the laws of
descent and distribution to the extent provided in subsection (c) of Section 3.


8.           If there shall be any change in the stock subject to this Option
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split or other change in the corporate structure of the Company,
appropriate adjustments shall be made by the Company in the number of shares and
the price per share of the shares subject to this Option in order to prevent
dilution or enlargement of option rights granted hereunder.


9.           The Company shall at all times during the term of this Option
reserve and keep available such number of shares in the Company as will be
sufficient to satisfy the requirements of this Agreement.


10.         This Agreement and the Plan contain all of the terms governing this
grant, and the Plan and this Agreement are intended to be complete, final and
conclusive.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date and year first above written.
 

  VASCULAR SOLUTIONS, INC.             By:        
Howard C. Root, CEO
                 
 
 
John Erb, Optionee




--------------------------------------------------------------------------------